Citation Nr: 0947369	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  06-07 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from May 1977 to May 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Jurisdiction has since been returned to the 
RO in St. Petersburg, Florida.  


FINDING OF FACT

The only medical opinion of record fails to link the 
Veteran's erectile dysfunction to service.


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  In the present case, VA's notice 
requirements were fulfilled by an October 2004 letter, which 
advised the Veteran of the criteria for establishing service 
connection and which was sent prior to the initial 
adjudication of the Veteran's claim.

With regard to the duty to assist, the Board finds that all 
relevant facts have been properly developed and that all 
available evidence necessary for the equitable resolution of 
the issue on appeal has been obtained.  The Veteran's 
service, VA, and private treatment records have been 
obtained, and the Veteran has not identified any records as 
relevant that have not been obtained.  Additionally, the 
Veteran was afforded a VA examination to address the etiology 
of his erectile dysfunction, and he was offered the 
opportunity to testify at a hearing before the Board, but he 
declined.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the Veteran's claim.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.

II.  Service Connection

Through his submitted statements, the Veteran contends that 
his erectile dysfunction is attributable to a vasectomy 
performed during service.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2009). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2008).

The Veteran's service treatment records reflect that he 
underwent an elective vasectomy in January 1997; however, his 
treatment records do not reflect any reports of erectile 
dysfunction in service.

The Veteran underwent a VA examination in December 2004, 
which included an assessment of the Veteran's reported 
erectile dysfunction.  During the examination, the Veteran 
reported an ability to have vaginal penetration and 
ejaculation, but that he loses his erection half way through 
sexual intercourse.  The Veteran also reported having a full 
erection when he wakes.  The examiner diagnosed the Veteran 
with mild erectile dysfunction; however, he opined that the 
Veteran's erectile dysfunction was not related to his prior 
vasectomy, noting the Veteran's ability to have a normal 
awakening erection.

The Board finds that this opinion is adequately supported by 
a sufficient rationale and the evidence of record.  See 
Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008) 
(requiring supporting analysis for valid medical opinions).  
Specifically, the examiner considered the symptoms the 
Veteran reported, which included a full awakening erection, 
but nevertheless concluded it was unlikely that the Veteran's 
erectile dysfunction was related to his prior vasectomy.  
Thus, the Board acknowledges the Veteran's representative's 
argument that the VA medical opinion is insufficiently 
supported, but finds the argument without merit.

The Board also specifically acknowledges its consideration of 
the Veteran's lay evidence when promulgating this decision, 
including the Veteran's report that he experienced erectile 
dysfunction soon after his vasectomy and that his 
symptomatology has continued since that time to the present 
day.  However, the Veteran was not diagnosed with erectile 
dysfunction in service, he has no medical competence to 
diagnose his condition or offer an opinion regarding its 
etiology and/or its relationship to his prior vasectomy, and 
the medical opinion obtained considered the entire record, 
including the Veteran's contentions.  

Given that the only medical opinion of record fails to link 
the Veteran's erectile dysfunction to service, a basis for 
granting service connection has not been presented, and the 
Veteran's appeal is therefore denied.




ORDER

Service connection for erectile dysfunction is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


